Case 1:17-cr-00183-TWP-TAB Document 153-1 Filed 08/04/20 Page 1 of 1 PageID #: 1309




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                           )
                                                       )
                         Plaintiff,                    ) CASE NO. 1:17-cr-00183-TWP-TAB
                                                       )
          vs.                                          )
                                                       )
   BUSTER HERNANDEZ,                                   )
                                                       )
                          Defendant.                   )

       ORDER ON UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING


          The Defendant, Buster Hernandez, by counsel, Mario Garcia, having filed his Unopposed

   Motion to Continue Sentencing Hearing,

          And the Court, having reviewed the Motion and being duly advised, now finds that the

   Motion is well taken and should be granted. Accordingly, it is,

          ORDERED that the Sentencing Hearing set for September 11, 2020 be, and hereby is

   removed from the Court’s calendar and reset for _________________, 20___ at _____ __.M.



   DATED: _____________                                ____________________________________
                                                       JUDGE, U.S. DISTRICT COURT




   Distribution: All ECF Parties
